EXHIBIT CONSENT OF INDEPENDENT AUDITORS We consent to the use in this Registration Statement of Peninsula Gaming, LLC on Form S-4 of our report dated January 5, 2010 related to the financial statements of Belle of Orleans, L.L.C. as of and for the period ended October 22, 2009 and as of and for the years ended December 31, 2008 and 2007 (which report expresses an unqualified opinion and includes an explanatory paragraph which relates to the sale by Columbia Properties New Orleans, LLC on October 22, 2009 of 100% of the outstanding limited liability company interest in Belle of Orleans, L.L.C.), appearing in the prospectus, which is part of this Registration Statement, and to the reference to us under the heading "Experts" in such prospectus. DELOITTE & TOUCHE LLP New Orleans, Louisiana February
